Citation Nr: 0906849	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
low back pain with limitation of motion and history of lumbar 
disc, currently rated 40 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of jaw fracture, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1993 to May 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was previously before the Board in March 2008.  At 
that time, an additional issue of entitlement to an increased 
disability rating for hyperthyroidism was also on appeal, and 
was denied in the Board's rating decision at that time.  The 
two issues remaining on appeal were remanded for additional 
development and procedural matters.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is 
manifested by pain and limitation of spinal motion, but is 
not manifested by pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc; the low back disability is 
not manifested by any ankylosis of the spine nor by 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during a 12 month 
period.

2.  The Veteran's residuals of jaw fracture are not 
manifested by an inter-incisal range of 21-30 mm nor any more 
limited inter-incisal range.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating in 
excess of 40 percent for the Veteran's service-connected low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5285 - 5295 (effective through September 25, 2003), 
Diagnostic Code 5293 (prior to September 23, 2002), 
Diagnostic Code 5293 (effective from September 23, 2002, and 
reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic Codes 5285 - 5295).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
residuals of jaw fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Diagnostic Code 9999-9905 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  Most recently in a letter sent in 
July 2008, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, this letter advised the Veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO-level readjudication of this case and 
the issuance of the September 2008 supplemental statement of 
the case.  The VCAA notice was therefore effectively timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, the effectively timely July 2008 VCAA 
letter, among others, provided notice of the types of 
evidence necessary to establish a disability rating and an 
effective date for any rating that may be granted.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the present appeal, the effectively timely July 2008 VCAA 
letter provided notice expressly addressing and satisfying 
the requirements contemplated by the Court in Vazquez-Flores.  
This notice was followed by RO re-adjudication as evidenced 
by a September 2008 supplemental statement of the case. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The Veteran 
has been afforded multiple VA examinations to evaluate his 
disabilities on appeal.  Pertinent VA examination reports 
dated in December 2002, September 2006, and October 2006 are 
of record.  The Board notes that the Veteran failed to report 
for a scheduled VA examination to evaluate his service-
connected jaw disability on appeal in August 2008; the 
Veteran did not provide any explanation for the failure to 
report, nor did he request any rescheduling or otherwise 
express any willingness to participate in such additional 
development of evidence.  In this regard, the Board finds 
that VA has fulfilled its duty to assist the Veteran in this 
case.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Low Back Disability

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed.Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed.Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

The previous version of the applicable rating criteria 
provided as follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The terms 'mild,' 'slight,' 'moderate,' and 'severe,' are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

The amended version of the rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 'Chronic orthopedic and neurologic 
manifestations' means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Board finds that the evidence does not support assignment 
of a disability rating in excess of 40 percent for any 
portion of the period on appeal.  The preponderance of the 
evidence is against finding that the criteria are met for a 
higher rating under any of the applicable regulatory 
provisions and Diagnostic Codes which contemplate ratings in 
excess of 40 percent disabling.

A December 2002 VA  spinal examination report shows a 
diagnosis of "[h]erniated nucleus pulposus of the lumbar 
spine, service connected."  This report notes the Veteran's 
report that he "has low pain radiating down both lower 
extremities to the toes.  The pain is constant but is 
aggravated by prolonged walking and sitting, coughing and 
bending.  There were paresthesias of both lower 
extremities."  Physical examination revealed: "The patient 
has no difficulty in dressing.  He walks without a limp.  
There is good tiptoe and heel walking.  The Trendlenburg 
signs are negative."  Furthermore, "[t]here was moderate 
spasm of the lumbar spine.  There is tenderness of the left 
paravertebral muscles."  Flexion was noted to be 30 degrees, 
extension was noted to be 5 degrees, side bending was noted 
to be 15 degrees.  The examiner observed that "[a]ll back 
motions are painful."  The examiner also noted that "[t]he 
right knee jerk, though active, is less active than the left.  
The ankle jerks are equal and active."  Hip esthesia was 
noted "to the lateral borders of both feet."  Straight leg 
raising was "limited to 45 degrees bilaterally."

A VA neurological examination report, also dated in December 
2002, presents further clinical findings related to the 
Veteran's back disability.  This report notes the Veteran's 
account that "lower back pain at times radiate[s], shoots 
down to the buttock and right posterior thigh and also coming 
to anterior thigh and anterolateral aspect of the right leg 
off and on, more on the right than the left."  It is further 
noted that "[s]itting for prolonged period of time, bending, 
stooping all aggravates the pain."  Physical examination 
revealed tenderness of the back, "positive spasm noted on 
the lumbosacral spine on the L4-L5 area on the right."  The 
examiner further noted "decreased range of motion on forward 
flexion noted to 45 degrees and lateral flexion noted to 25 
degrees bilaterally."  Additionally, "[s]traight leg 
raising test is 55 degrees to the right, 65 degrees to the 
left."  Gait was noted to be "slightly slower," the 
Veteran was observed to get up "slowly due to pain," and a 
heel and toe walk was "difficult."  Motor strength was 
noted to be "5/5 all over," there was "no atrophy," and 
"deep tendon reflexes are 2+ symmetrical in upper 
extremities, 2+ knee jerks symmetrical, and ankle jerks are 
1+ symmetrical."

More recently, a September 2006 VA examination report was 
prepared in connection with this claim on appeal.  The 
authoring physician reviewed the claims file and noted the 
documented medical history, including clinical history of 
degenerative disc disease L4-L5, herniated nucleus pulposus, 
and "central and bilateral paracentral, L4-5, with 
encroachment of thecal sac and the descending L5 nerve 
roots."  The Veteran reported constant back pain of variable 
intensity, "including pain, weakness, stiffness, fatigue, 
and lack of endurance."  The Veteran "denies surgical 
intervention, cane, crutch, walker use, wheelchair use."  He 
further denied "corrective shoe, injections, or braces used 
for his back," and denied "toilet, eating, grooming, or 
hygiene impairment association."

The Veteran "denies flare up.  He reports constant pain 
aggravated by carrying as little as four pounds, standing 
greater than 10-20 minutes, and forward-bent postures when 
tying his shoe."  The Board also notes that the Veteran 
"denies hospitalization for his back" but "reports bed 
rest increase in 2004...."  The report notes that the Veteran 
"had physical therapy, but cannot describe any functional 
disability other than low back pain."  Physical examination 
findings in September 2006 included "[n]ormal gait without 
ambulatory aids or braces utilized today."  "Thoracic and 
Lumbar lordosis normal.  No scoliosis, no abdominal 
protuberance.  Gastroc-soleus bulk symmetric."

The Board notes that the September 2006 VA examination report 
presents some concern regarding the reliability of the 
Veteran's descriptions of his symptoms.  The report indicates 
that "[t]he veteran reports pain and tenderness in deeper 
tissues with cramp-like sensation that is not observed by 
this examiner when the veteran voices his complaint.  There 
is no spasm.  There is no increased muscular tension.  There 
is no increased muscular tension."  Further, "[d]uring the 
prone table examination, the veteran reported cramps, but was 
able to get up after one minute of complaint of cramps to an 
erect posture without residual facial, or abnormal gait."  
"No passive range of motion performed because the veteran 
moans, groans, gasps, breathes hard without effort before 
attempt of range of motion."

Active range of motion testing was noted to show forward 
flexion 0 to 40 degrees, extension 0 to 20 degrees, rotation 
bilaterally 0 to 30 degrees.  The examiner was unable to 
further evaluate functional impact because of the "veteran's 
nonorganic signs."  Testing for Waddell sign revealed 
"superficial tenderness, non-anatomic tenderness, simulated 
rotation, digital pressure to the veteran's right foot and ... 
pain in his shoulders expressed subjectively by the veteran.  
Lifting the low back black hair produces subjective back 
pain."  The examiner followed this note with an expression 
of the confusion presented by the nature of the veteran's 
subjective reports of pain: "???***."  Neurological 
examination revealed "5/5 strength L4-L5-S1."  Sensory 
examination revealed "Subjective reply, L4-L5, stocking-
glove sensation, right lower extremity."  A reflex testing 
note shows "L4-S1 2+."

The examiner stated that the Veteran's responses included 
"Over-reaction: I press my thumb on his right dorsal foot 
and he reported left shoulder pain radiating to his legs."  
Additionally, the examiner reported "Non-anatomic digital 
tenderness," "Superficial tenderness," "Simulated 
rotation.  FLIP test," "Stocking Glove sensation," and 
"Regional Weakness when asked to keep ankles locked in 
dorsiflexion.  He demonstrated sudden, uneven weakness (e.g., 
"cog wheeling," dithering) in patients with normal strength 
on muscle testing."  On straight leg raise, the examiner 
noted 0 to 75 degrees of motion for both legs and observed 
that "[i]nitially, the veteran had no complaint on left 
straight leg raise, but then he reported shoulder pain with 
straight leg raise, left leg.  Then on the right ... he 
reported gluteal buttock pain and back pain."

Significantly, the September 2006 examiner's diagnosis was 
"Degenerative disc disease, L4-L5, without lower extremity 
radiculopathy."  Additionally, the examiner made a 
diagnostic note: "Waddell signs 6:8 signs [of] non-organic 
causes of back pain."  The examiner further commented that 
"His diagnosis above clearly shows strong non-organic 
findings and I doubt the sincerity of the veteran['s] 
verbiage."

The Board finds that the VA examination reports discussed 
above are probative and adequate evidence concerning the 
Veteran's claim of entitlement to an increased disability 
rating for his low back disability, as they have been 
prepared by competent medical experts who medically inspected 
the Veteran's symptoms in connection with this claim on 
appeal.

Under the former criteria for Diagnostic Code 5293, a rating 
in excess of 40 percent (a maximum 60 percent rating) is 
awarded when disability from intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  The objective clinical evidence 
presented in the examination findings discussed above does 
not support a finding that such criteria are met in this 
case.  Thus, no rating in excess of 40 percent may be 
assigned under former Diagnostic Code 5293.

As former Diagnostic Code 5293 is the only applicable former 
Diagnostic Code in this case which contemplates any 
assignment of a disability rating in excess of 40 percent, 
and as the criteria for such a rating are not met in this 
case, no rating in excess of 40 percent may be assigned 
through application of the older rating criteria in this 
case.  Thus, the Board turns its consideration to application 
of the revised rating criteria.

Under the applicable revised rating criteria, a disability 
rating in excess of 40 percent requires ankylosis of at least 
the thoracolumbar spine or, alternatively, intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during a 12 month period.  None 
of the competent medical evidence, nor the Veteran's own 
contentions, indicates that the Veteran has ankylosis of the 
spine or incapacitating episodes of such duration.  Range of 
motion testing clearly reveals that the Veteran retains 
functional motion in his spine, and the evidence does not 
show objective evidence of incapacitating episodes from 
intervertebral disc syndrome.  Thus, no rating in excess of 
40 percent may be assigned under the revised criteria.

The Board has reviewed the entirety of the evidence of 
record, including the Veteran's VA outpatient treatment 
reports and his own statements and contentions.  There is no 
objective medical evidence which probatively contradicts the 
VA examination reports discussed above in significant fashion 
or which otherwise demonstrates a basis for finding that the 
criteria for a rating in excess of 40 percent are met for the 
Veteran's low back disability.  The Veteran, as a lay person, 
is not competent to provide evidence regarding the clinical 
severity of his disability.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Only a medical professional can provide 
evidence of the clinical severity of a disease or disability.  
The Board is unable to find that the competent evidence shows 
that any increased rating is warranted under the applicable 
rating criteria for the Veteran's low back disability, based 
upon the clinical findings of medical professionals and the 
objective evidence of record.

Finally, with regard to this issue on appeal, the Board 
acknowledges that the RO's November 2003 rating decision 
increased the disability rating for chronic low back pain 
with limitation and history of lumbar disc from 20 percent to 
40 percent, effective from July 22, 2002.  The effective date 
assigned for the 40 percent rating is the date upon which the 
veteran filed a claim for entitlement to an increased rating.  
The Board has additionally considered whether any of the 
evidence of record demonstrates a factually ascertainable 
increase in the severity of the veteran's low back disability 
within one year prior to the date upon which the claim was 
filed.  In this regard, the Board finds that there is no 
factually ascertainable basis shown in the record to 
demonstrate entitlement to any rating in excess of 20 percent 
during the one year period prior to the date of the veteran's 
filing of this claim.  No treatment records show specific 
clinical findings during this period which document 
limitation of motion or disc syndrome symptomatology meeting 
the applicable criteria for a rating in excess of 20 percent.

Therefore, a preponderance of the evidence is against a 
rating in excess of 40 percent for his service connected low 
back disability, or any increased rating during the period on 
appeal.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

Residuals of Jaw Fracture

The Veteran's service-connected residuals of a jaw fracture 
have been rated by the RO under the provisions of Diagnostic 
Code 9999-9905.  Under this regulatory provision, a rating of 
10 percent is warranted for inter-incisal range of 31-40 mm.  
A rating of 20 percent is warranted for inter-incisal range 
of 21-30 mm.  A rating of 30 percent is warranted for inter-
incisal range of 11-20 mm.  A rating of 40 percent is 
warranted for inter-incisal range of 0-10 mm.

The Veteran underwent a VA oral and dental examination in 
December 2002.  The corresponding examination report is of 
record and reveals that the Veteran reported being "numb on 
the right side chin" with "continuous left side chin and 
jaw pain that increases upon opening and closing."  The 
Veteran also reported "limited opening of the jaw."  
Intraoral examination revealed, in pertinent part, "opening 
measured to be 37 mm from incisal edge of tooth #8 to incisal 
edge of tooth #25."  The extraoral examination revealed 
"numbness approximately 1.5 inches in circumference which 
ranges from the angle of his mouth over to tooth #26 and goes 
slightly under his chin on the right side."  Significantly, 
the December 2002 VA examiner found that "The mandible 
appears completely healed on x-ray."

An October 2006 VA oral and dental examination report also 
contemplates that Veteran's account of significant pain in 
the mandible and facial area.  Additionally, the Veteran 
reported to the October 2006 VA examiner that "I was hit by 
a 2 x 4 in an assault approximately one month ago."  
Significantly, though, examination determined that "the 
maximum incisal opening is 48 mm...."  The Veteran related 
that his symptoms prevented him from eating well-done meat 
and impaired his ability to kiss.

The October 2006 VA examiner diagnosed parathesia consisting 
of hyperesthesia and pain in the right facial and mandibular 
area.  The Board's March 2008 remand of this issue observed 
that the diagnosis of parathesia consisting of hyperesthesia 
suggests that the Veteran may suffer from current disability 
related to nerve damage.  It is unclear from the October 2006 
VA examination report whether this is a residual of the jaw 
fracture or a separate trauma to the face which is not 
service-related.  In order to evaluate whether the Veteran's 
service-connected jaw disability included neurological 
residuals which may warrant a higher disability rating under 
a Diagnostic Code other than 9999-9905, the Board remanded to 
afford the Veteran a new examination and obtain a medical 
opinion.  However, the record reflects that the Veteran 
failed to report for the August 2008 VA examination which was 
scheduled for him, and no correspondence explaining the 
failure to report or requesting a rescheduling has been 
received.

VA is under a statutory duty to assist the Veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107.  This duty includes adequate VA medical 
examinations.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
However, VA's duty to assist a claimant is not a one-way 
street.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  The 
present appeal involves medical questions which must be 
addressed by medical personnel.  It is unfortunate that the 
Veteran did not cooperate with the examination which was 
scheduled to assist him with his claim.  Perhaps the 
examination would have resulted in evidence which would 
clarify the medical questions involved.  Under the 
circumstances, the Board must proceed with appellate review 
based on the available evidence of record.

Thus, there is no clear medical evidence presenting specific 
findings to characterize the extent of any neurological 
deficits which may be attributable to the Veteran's service 
connected jaw disability.  The Board therefore remains unable 
to identify any applicable Diagnostic Codes beyond that which 
the Veteran's jaw disability is currently rated: 9999-9905.

A rating of 20 percent is warranted only when the Veteran's 
disability is manifested by an inter-incisal range of 21-30 
mm; higher ratings may be available with more limited inter-
incisal range.  The VA examination reports of record reveal 
that his inter-incisal range is not so limited, with the most 
recent report showing an inter-incisal range of 48 mm.  None 
of the medical evidence of record, including VA outpatient 
treatment reports, presents objective findings which provides 
a basis for finding that the criteria for a rating in excess 
of 10 percent have been met.  There is no indication in the 
evidence that the Veteran's jaw in functionally limited to an 
inter-incisal range of less than 30 mm; the opportunity to 
further directly evaluate any functional limitation caused by 
the service-connected pathology was missed when the Veteran 
failed to report for the scheduled August 2008 VA 
examination.

The Board acknowledges that the Veteran, in advancing this 
claim, asserts that this service connected jaw disability is 
more severe than a 10 percent disability rating reflects.  
The Veteran, as a lay person, is not competent to provide 
evidence regarding the clinical severity of his disability.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a 
medical professional can provide evidence of the clinical 
severity of a disease or disability.  The Board is unable to 
find that the competent evidence shows that any increased 
rating is warranted under the applicable rating criteria for 
the Veteran's jaw disability, based upon the clinical 
findings of medical professionals and the objective evidence 
of record.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for residuals of a 
jaw fracture must be denied.  See Gilbert v. Derwinski, 1 
Vet.App 49 (1990).

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service 
connected disorders in this appeal have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


